DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2022 has been entered.

Election/Restrictions
Claims 10 and 14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 November 2021.

Drawings
The drawings were received on 05 April 2022.  These drawings are acceptable.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-9, 11-13, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 each recite that “the rigid supporting pipe having a straight walled inner surface concentrically surrounding the entire length of a straight walled outer surface of the compensating tube element”. However, the compensating tube element is not shown or described as having a straight-walled outer surface. It can be seen clearly in both original figs. 5 and 6 that the compensating element (3) does not have a straight-walled outer surface, but rather has an outer surface with a helical profile (34).  Therefore, the original disclosure does not provide support for the compensating tube element having a straight-walled outer surface. For examination purposes only, the limitation of “straight walled” will be omitted from the claims, as that is what is described in the specification and shown in the figures.
The remaining claims are rejected based on their dependency.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that “the outer lateral surface of the compensating element tube has a helically extending web”. However, claim 1 already recited that the compensating element tube has a straight-walled outer surface. It is unclear how the compensating element tube can have an outer surface that is both straight-walled and a helically extending web.

Claim Rejections - 35 USC § 102
Claims 1, 4-8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US 2017/0191597).
In regards to claim 1, Conrad discloses a length compensator for pipelines containing two connecting components comprising:
an elastic compensating element (120) in the form of a tube made from a thermoplastic elastomer (TPE) (see paragraph [0080] which discloses thermoplastic elastomers and paragraph [0088] which discloses the line 120 is also made from the same material) , 
two connecting components (130a, 130b) for connecting pipes to ends of the compensating element tube,
a rigid supporting pipe (140) having a straight walled inner surface concentrically surrounding the entire length of a “straight walled” outer surface of the compensating element tube (shown in fig. 2C), the supporting pipe and compensating element tube being configured so that the compensating element tube expands and contracts exclusively in the axial direction (see at least paragraph [0084]), and
wherein the connecting components have the same internal diameter as the compensating element tube (shown in fig. 4), one of the connecting components having an end fixed to one end of the compensating element tube and the other connecting component being fixed to an opposite end of the compensating element tube (shown in fig. 3A).
In regards to claim 4, it is noted that this is a product-by-process claim. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. The type of molding process imparts no further structure on the claim. Therefore, since Conrad discloses connecting the elements by a molding process (see paragraphs [0106] and [0107]) the limitation has been met.
In regards to claim 5, Conrad further discloses a friction-reducing layer (110) is arranged on the outer lateral surface of the compensating element.
In regards to claim 6, Conrad further discloses the friction-reducing layer is formed by dry lubrication, in particular a metal coating (metal conduit 110).
In regards to claim 7, Conrad further discloses the friction-reducing layer is formed by rings (fig. 3A shows rings along section “106”), wherein the friction-reducing layer forms the outer lateral surface of the compensating element.
In regards to claim 8, Conrad further discloses the longitudinal compensator has a stop element (148a), wherein the stop element is arranged at an end of the supporting pipe.
In regards to claim 15, Conrad further discloses the connecting components are fixed to the ends of the compensating element tube1 by means of a bonded connection (see paragraphs [0106] - [0107]).

Claim Rejections - 35 USC § 103
Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad.
In regards to claim 11, Conrad discloses a length compensator for pipelines comprising:
an elastic compensating element (120) in the form of a tube made from a thermoplastic elastomer (TPE) (see paragraph [0080] which discloses thermoplastic elastomers and paragraph [0088] which discloses the line 120 is also made from the same material) , 
two connecting components (130a, 130b) for connecting pipes to ends of the compensating element tube,
a rigid supporting pipe (140) having a straight walled inner surface concentrically surrounding the entire length of a “straight walled” outer surface of the compensating element tube (shown in fig. 2C), the supporting pipe and compensating element tube being configured so that the compensating element tube expands and contracts exclusively in the axial direction (see at least paragraph [0084]), 
an element (106 corrugations of liner 120), is arranged on the outer lateral surface of the compensating element tube, and
one of the connecting components having an end fixed to one end of the compensating element tube and the other connecting component being fixed to an opposite end of the compensating element tube (shown in fig. 3A) so it can shift with the compensating element tube.
Conrad discloses the claimed invention except for the element being helical. However, Conrad teaches that “While expansion/contraction section 106 is illustrated as a bellows section having a series of convolutions, it will be appreciated that other geometric configurations such as sinusoidal or otherwise articulated surface may be used” (see paragraph [0138]).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to provide the element as a helical element, in order to also account for torsional/radial expansion.
In regards to claims 12 and 13, it is inherent by providing the element as a helical element that the outer lateral surface of the compensating element tube would have a helically extending web (helically extending bellows 106; further one corrugation of the “web” 106 would inherently be inside the helically extending web).
In regards to claim 16, Conrad further discloses a stop (148a) extending radially inwardly from an end of the pipe, the stop being configured to limit shifting of said other connecting component.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as applied to claim 1 above, and further in view of Barnes (US 2015/0013948).
Conrad discloses the compensator of claim 1. Conrad does not disclose the supporting pipe is encompassed by an insulation layer.
However, Barnes teaches a compensator, having an insulation layer (104).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the compensator of Conrad with an insulation layer, in order to prevent unwanted heat transfer, as taught by Barnes at least in the abstract.

Response to Arguments
Applicant's arguments filed 05 April 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that one of ordinary skill in the art would construe the compensating element of Conrad to be the metal bellows (110), the examiner disagrees. Inner liner 120 also has a bellows configuration as shown in fig. 3A and is capable of performing the claimed function of the compensating element. Therefore, nothing in the claim precludes the inner liner 120 from being equated to the claimed compensating element, and the claim has been met. 
In response to applicant’s argument that Conrad does not disclose a helical element on the lateral outer surface, it is noted that it was never stated that Conrad disclosed a helical element on the outer surface. However, it would have been obvious before the effective filing date to one of ordinary skill in the art to provide the element as a helical element, in order to also account for torsional/radial expansion, as stated above. Further, it is inherent that a helical element of a helical bellows would be inside of the helically extending web.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679   
05/25/2022